Citation Nr: 0206468	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  95-00 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this matter to 
the RO for additional development in March 1997 and May 1999.  
The RO completed the remand directions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy while 
serving in Vietnam.

3.  The record contains no credible supporting evidence that 
confirms any of the veteran's claimed stressors.

4.  The record contains no diagnosis of PTSD related to 
verified stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
PTSD.  The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and related letters have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  In particular, the RO informed the 
veteran on numerous occasions of the specific evidence 
necessary to verify his alleged stressors and to substantiate 
his claim of PTSD.  

In addition, the RO obtained VA treatment records and 
afforded the veteran a VA examination.  The RO also completed 
all reasonable development in an attempt to verify the 
veteran's alleged stressors.  In addition, the veteran 
presented testimony at a personal hearing before the RO, and 
the Board remanded this case on two occasions for further 
development.  Accordingly, the Board concludes that the 
record as it stands is complete and adequate for appellate 
review and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

The veteran contends that he incurred PTSD as a result of his 
active service during the Vietnam War.  Specifically, he 
alleges that he was subject to enemy attack while on convoy 
duty, and that he witnessed the death of a close friend.  
Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

With regard to PTSD, however, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires 
current medical evidence establishing a diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001).  

Where the veteran did not engage in combat with the enemy or 
the claimed stressor is unrelated to combat, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must include some corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the alleged stressor.  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the veteran has been diagnosed with PTSD.  
However, there must also be corroborating evidence that a 
claimed in-service stressor actually occurred unless the 
veteran engaged in combat with the enemy and the stressors 
are related to such combat.  Medical linkage or nexus 
evidence is insufficient by itself to establish the 
occurrence of an event for compensation purposes.  See Moreau 
v. Brown, 9 Vet. App. at 396.  Thus, the decision turns on 
whether the veteran either engaged in combat during service 
or experienced a verifiable in-service stressor.  

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
DD 214 (Report of Transfer or Discharge), service personnel 
records, and service medical records.  The veteran's DD 214 
and service personnel records show that he served in Vietnam 
from January 1969 to January 1970.  His military occupational 
specialty (MOS) was hatch checker supervisor, and he served 
with the Headquarters and Headquarters Company, 4th 
Transportation Command and Headquarters and Headquarters 
Detachment, Transportation Battalion, 567th Transportation 
Company.  He received no awards or decorations indicative of 
combat involvement while serving in Vietnam.  The records 
also contain no documentation that the veteran sustained any 
combat wounds in Vietnam. 

In an October 1999 opinion, the General Counsel provided 
guidance as to whether a veteran may be considered to have 
engaged in combat with the enemy.  The General Counsel found 
that whether a veteran engaged in combat with the enemy must 
be made on a case-by-case basis.  It held that the ordinary 
meaning of "engaged in combat with the enemy" requires that 
the veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  It did not 
apply to veterans who served in a general "combat area" or 
"combat zone".  A statement in the records that the veteran 
participated in an operation or campaign would not, in 
itself, establish that the veteran engaged in combat because 
the terms "campaign" and "operation" encompass both combat 
and noncombat activities.  Rather, the absence from a 
veteran's service records of any ordinary indicators of 
combat may support a reasonable inference that he did not 
engage in combat.  See VAOPGCPREC 12-99.

Based upon the above facts and applicable law, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran participated in combat with the 
enemy.  The veteran did not serve in a combat-related MOS, he 
sustained no combat-related wounds, and he received no awards 
or decorations indicative of combat involvement.  With the 
absence of these ordinary indicators of combat, the Board 
finds that the veteran's service record in Vietnam is 
insufficient to establish combat involvement.  As explained 
by the General Counsel opinion, serving in a general combat 
area is not sufficient for finding that the veteran "engaged 
in combat with the enemy". 

In finding that the veteran did not engage in combat in 
Vietnam, the Board acknowledges that the veteran served in 
the Dominican Republic as a rifleman from July 1965 to August 
1966 and that he received the Combat Infantryman Badge in May 
1966.  While the receipt of the Combat Infantryman Badge is 
sufficient to establish that the veteran served in combat 
with the enemy in the Dominican Republic, it is not relevant 
as to his combat status in Vietnam.  In the present case, the 
veteran has alleged that his stressors occurred in Vietnam 
and all PTSD diagnoses rendered have been related to those 
alleged stressors.  Therefore, as no combat citation was 
awarded for his Vietnam service, the veteran's lay testimony 
regarding the reported stressors cannot serve as conclusive 
evidence as to their actual occurrence.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001).  

In the absence of appropriate military citations or other 
evidence sufficient to establish that the veteran engaged in 
combat with the enemy, the Board has also considered the 
veteran's testimony and all corroborative evidence as 
detailed below.

VA treatment records show that the veteran was hospitalized 
from August to September 1989 with delayed onset PTSD and 
major depressive disorder.  It was noted that he had no 
symptoms until 6 months earlier.  He reported flashbacks and 
nightmares of the Vietnam War.  He had recent family 
psychosocial stressors including divorce and death of a 
sibling.  The mental health intake noted that PTSD was 
related to combat experience in Vietnam and exacerbated by 
violent episodes within the veteran's family.  In September 
1989, a VA clinical nurse wrote that the veteran had received 
clinic and inpatient care and that his present diagnosis was 
PTSD.

In April, August, and November 1992, the veteran was seen for 
an exacerbation of flashbacks and nightmares related to 
Vietnam.  He related no specific stressors and stated that he 
could not recall some of the events or the names of his 
friends.  He was diagnosed with delayed PTSD.  VA treatment 
records from August 1992 through October 1996 show that the 
veteran was followed for PTSD.  He also had diagnoses of 
alcohol dependence and depression.

At a VA examination in October 1993, the veteran reported 
that he saw a good deal of combat in Vietnam, and that he 
served in the infantry.  He claimed that his friend in 
artillery was killed right next to him.  The veteran was 
diagnosed with anxiety condition, not otherwise specified, 
and substance dependent personality traits.  The examiner 
opined that the veteran's long standing alcohol and marijuana 
use with free floating anxiety had drawn upon a stressful 
period in his life for imagery and perhaps had also been 
educated or changed by suggestibility in the PTSD group.  

The veteran's representative submitted a statement in March 
1994.  It was alleged that the veteran was assigned to the 
Camp Alpha Replacement Station near Saigon.  He was 
transferred from light infantry to heavy truck driver, and 
drove replacement troops to areas throughout Vietnam.  In 
June 1969, the veteran's troop convoy was attacked on Highway 
1 north of Long Binh/Saigon.  At that time, the veteran's 
close friend "Haney" was struck and killed.  The veteran 
shot and killed many of the enemy during this attack.

The veteran appeared at a hearing before the RO in December 
1994.  He testified that his convoy was attacked by mortar 
fire.  At that time, his friend named Haney, whom he had 
known for 3 or 4 years, had his head blown off.  The veteran 
never knew Haney's first name, but thought that it may have 
been Doug.  In May 1997, in response to an RO request, the 
veteran stated that he could provide no further information 
regarding his stressors in Vietnam.  

In March 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided Operational Reports for U.S. 
Army Support Command, Saigon, the headquarters of the 567th 
Transportation Company and the 4th Transportation Command.  
The headquarters sustained 7 convoy ambushes, but the 567th 
Transportation Company and the 4th Transportation Command 
were not specifically mentioned.  These ambushes resulted in 
2 killed in action and 20 wounded in action.

In June 1998, the RO requested that the veteran provide the 
company and battalion of which he was a member in June 1969.  
The veteran responded that he could not remember.  In July 
1999, USASCRUR provided Operational Reports for the 4th 
Infantry Division from May to July 1969.  It stated that 
available data showed that Specialist Delbert Haney was 
wounded in action in May 1969.  He was located at the 1st 
Logistical Command, whereas the veteran was stationed at the 
U.S. Army Support Command, Saigon.  

In August 2001, the National Archives and Records 
Administration provided records of the 4th Transportation 
Command for May through July 1969.  It could not locate the 
records of the 567th Transportation Company.  The records 
indicated that the 4th Transportation Command and the 567th 
Transportation Company were involved in the off loading of 
ships and storing of equipment and supplies.  Four 
individuals with the last name "Haney" were killed in 
action in Vietnam.  Three of the servicemen were killed on 
dates at which time the veteran was not stationed in Vietnam.  
The fourth serviceman was killed in October 1969 and was 
located in Long Binh Province and assigned to the 11th 
Armored Cavalry.

Based upon the above evidence, the Board finds that the 
record does not provide independent evidence to corroborate 
that any claimed in-service stressor actually occurred.  In 
other words, it fails to establish a verified stressor under 
38 C.F.R. § 3.304(f) (2001).  Importantly, based on 
information from official sources, the evidence fails to 
confirm that the veteran changed his MOS, that he was present 
during a convoy attack, or that he was present at the death 
of any serviceman named Haney.

The Board observes that the veteran failed to respond to 
requests from the RO for more specific information regarding 
his alleged stressors.  The veteran stated that he could not 
recall the necessary information.  In short, the veteran has 
not provided any additional information to facilitate further 
research and it is apparent that additional details would be 
necessary to facilitate research or to conclude that the 
veteran was engaged in combat with the enemy.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the veteran's claim for entitlement to service 
connection for PTSD cannot be granted because the record 
fails to provide credible supporting evidence that any 
claimed in-service stressor actually occurred.  The Board 
further observes that the VA examiner did not diagnose the 
veteran with PTSD, and that the only diagnoses of PTSD of 
record were based on his account of combat service in 
Vietnam.  Therefore, as the only PTSD diagnoses of record 
were based upon a history of unverified stressors, they are 
inadequate diagnoses.  See Cohen v. Brown, 10 Vet. App. 128, 
140 (1997).

Based on the current record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Because the preponderance 
of the evidence is against the claim, the provisions of 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) concerning the 
resolution of doubt in a claimant's favor are inapplicable.


ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

